DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

        EVERGREEN ALLIANCE GOLF LIMITED LP d/b/a
      WESTON HILLS COUNTRY CLUB, and ERIC VAN HOFEN,
                        Appellants,

                                   v.

                    MICHELLE SPENCER YOUNG,
                            Appellee.

                            No. 4D21-1130


        EVERGREEN ALLIANCE GOLF LIMITED LP d/b/a
      WESTON HILLS COUNTRY CLUB, and ERIC VAN HOFEN,
                        Appellants,

                                   v.

                         KRISTINA P. ROJAS,
                              Appellee.

                            No. 4D21-1342

                           [March 31, 2022]

   Consolidated appeals of nonfinal orders from the Circuit Court for the
Seventeenth Judicial Circuit, Broward County; Keathan B. Frink, Judge,
L.T. Case No. CACE20-021822A and John B. Bowman, Judge, L.T. Case
No. CACE20-021831A.

  Rocio Blanco Garcia and Sherril M. Colombo of Littler Mendelson, P.C.,
Miami, for appellants.

   Scott M. Behren of Behren Law Firm, Weston, for appellees.

PER CURIAM.

   Affirmed.

CONNER, C.J., MAY and LEVINE, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2